


EXHIBIT 10.3
 
PARKWAY PROPERTIES, INC.
AND PARKWAY PROPERTIES LP
2015 OMNIBUS EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK UNIT GRANT NOTICE
Parkway Properties, Inc., a Maryland corporation (the “Company”), pursuant to
the Parkway Properties, Inc. and Parkway Properties LP 2015 Omnibus Equity
Incentive Plan (as may be amended from time to time, the “Plan”), hereby grants
to the holder listed below (the “Participant”), an award of restricted stock
units (the “RSUs”). Each RSU represents the right to receive one (1) share of
common stock of the Company (each, a “Share”) in accordance with the terms and
conditions hereof if applicable vesting conditions are satisfied. This award of
RSUs is subject to all of the terms and conditions set forth in this Restricted
Stock Unit Grant Notice (the “Grant Notice”), the Restricted Stock Unit Award
Agreement attached hereto as Exhibit A (together, the “Agreement”), the Plan,
and the Employment Agreement, dated as of [______________], by and between the
Company and the Participant (the “Employment Agreement”), each of which is
incorporated herein by reference. Each RSU is hereby granted in tandem with a
corresponding Dividend Equivalent, as further described in Exhibit A. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Agreement.
Participant:
[__________________]
Grant Date:
[______________]
Total Number of RSUs:
[___]
Vesting Commencement Date:
[______________]
Vesting Schedule:
[______________]
Termination of RSUs and Dividend Equivalents:
If the Participant experiences a Termination of Service prior to the applicable
vesting date, all RSUs that have not become vested on or prior to the date of
such Termination of Service (after taking into consideration any vesting that
may occur in connection with such Termination of Service, if any), and all
Dividend Equivalents associated with such RSUs, in each case will thereupon be
automatically forfeited by the Participant without payment of any consideration
therefor.

By his or her signature below, the Participant agrees to be bound by the terms
and conditions of the Plan and this Agreement. The Participant has reviewed this
Agreement and the Plan in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement, and fully understands all
provisions of this Grant Notice, the Agreement, and the Plan. The Participant
hereby agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
the Agreement. In addition, by signing below, the Participant also agrees that
the Company, in its sole discretion, may satisfy any withholding obligations in
accordance with Section 3.1 of this Agreement by (i) withholding Shares
otherwise issuable to the Participant upon full vesting of the RSUs, (ii)
instructing a broker on the Participant’s behalf to sell Shares otherwise
issuable to the Participant upon vesting of the RSUs and submit the proceeds of
such sale to the Company, or (iii) using any other method permitted by Section
3.1 of the Agreement or the Plan. If the Participant is married, his or her
spouse has signed the Consent of Spouse attached hereto as Exhibit B.





1

--------------------------------------------------------------------------------




PARKWAY PROPERTIES, INC.


 
PARTICIPANT
By:
 
 
 
 
 
 
 
 
 
Print Name:
 
 
Print Name:
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 










2

--------------------------------------------------------------------------------




EXHIBIT A
TO RESTRICTED STOCK UNIT GRANT NOTICE
RESTRICTED STOCK UNIT AWARD AGREEMENT
ARTICLE I.
GENERAL
1.1    Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.


1.2    Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice to which this
Restricted Stock Unit Award Agreement is attached.


(a)“Cause” shall have the meaning provided in the Employment Agreement.


(b)“CIC Termination” shall have the meaning provided in the Employment
Agreement.


(c)“Good Reason” shall have the meaning provided in the Employment Agreement.


(d)“Non-Employee Director” shall mean a Director of the Company who is not an
Employee.


(e)“Termination of Service” shall mean:


(i) As to a Consultant, the time when the engagement of a Participant as a
Consultant to the Company and its affiliates is terminated for any reason, with
or without Cause, including, without limitation, by resignation, discharge,
death, or retirement, but excluding terminations where the Consultant
simultaneously commences or remains in Service as an Employee and/or Director
with the Company or any of its affiliates.


(ii)As to a Non-Employee Director, the time when a Participant who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death, or
retirement, but excluding terminations where the Participant simultaneously
commences or remains in Service as an Employee and/or Consultant with the
Company or any of its affiliates.


(iii)As to an Employee, the time when the employee-employer relationship between
a Participant and the Company and its affiliates is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability, or retirement, but excluding terminations where the Participant
simultaneously commences and/or remains in Service as a Consultant and/or
Director with the Company or any of its affiliates.


The Committee, in its sole discretion, shall determine the effect of all matters
and questions relating to any Termination of Service, including without
limitation, whether a Termination of Service has occurred, whether any
Termination of Service resulted from a discharge for Cause, and whether any
particular leave of absence constitutes a Termination of Service. For purposes
of the Plan and this Agreement, a Participant’s

A-1

--------------------------------------------------------------------------------




Service shall be deemed to be terminated in the event that the affiliate
employing or contracting with such Participant ceases to remain an affiliate
following any merger, sale of stock, or other corporate transaction or event
(including, without limitation, a spin-off).
ARTICLE II.
TERMS AND CONDITIONS OF RSUS AND DIVIDEND EQUIVALENTS


2.1    Grant of RSUs. Upon the terms and conditions set forth in the Plan, this
Agreement, and the Employment Agreement, effective as of the Grant Date set
forth in the Grant Notice, the Company hereby grants to the Participant an award
of RSUs, together with an equivalent number of tandem Dividend Equivalents,
under the Plan. In consideration of this grant of RSUs, the Participant agrees
to render faithful and efficient services to the Company or its affiliates.
Unless and until the RSUs have fully vested in the manner set forth in the Grant
Notice, the Participant will have no right to receive any Shares or other
payment in respect of the RSUs.


2.2    Vesting of RSUs.


(a)    Subject to Sections 2.2(b) and 2.4 hereof, the RSUs shall vest and become
nonforfeitable, if at all, in accordance with the terms and conditions set forth
in the Grant Notice.


(b)    If the Participant experiences a Termination of Service as a result of a
CIC Termination after the date on which the Company’s stockholders approve the
Plan, all RSUs that have not become vested on or prior to the date of such
Termination of Service, and all Dividend Equivalents associated with such RSUs,
will immediately vest and become nonforfeitable upon the occurrence of such
Termination of Service.


2.3    Payment of RSUs. As soon as administratively practicable following the
vesting of any RSUs pursuant to Section 2.2 hereof, but in no event later than
thirty (30) days after such vesting date (for the avoidance of doubt, this
deadline is intended to comply with the “short term deferral” exemption from
Code Section 409A), the Company shall deliver to the Participant (or any
transferee permitted under Section 3.3 below) a number of Shares equal to the
number of RSUs subject to this award or RSUs that fully vest on the applicable
vesting date (either by delivering one or more certificates for such Shares or
by entering such Shares in book entry form, as determined by the Committee in
its sole discretion). Notwithstanding the foregoing, if Shares cannot be issued
pursuant to Section 20 of the Plan (or any successor provision thereto) or are
delayed under Section 2.5 below, the Shares shall be issued pursuant to the
preceding sentence as soon as administratively practicable after the Committee
determines that Shares can be issued in accordance with such Section. In no
event shall any such delay in the issuance of Shares impact the payment timing
applicable to Dividend Equivalents payable in cash.


2.4    Forfeiture and Termination of RSUs and Dividend Equivalents. All RSUs and
Dividend Equivalents granted under this Agreement shall be forfeited and
terminated as set forth in the Grant Notice.
  
2.5    Conditions to Delivery of Shares. The Company shall not be required to
issue or deliver any certificates or make any book entries evidencing Shares
deliverable hereunder prior to fulfillment of the conditions set forth in
Section 20 of the Plan. In the event that the Company delays a distribution or
payment in settlement of RSUs because it determines that the issuance of Shares
in settlement of such RSUs will violate federal securities laws or other
applicable law, such distribution or payment shall be made at the earliest date
at which the Company reasonably determines that the making of such distribution
or payment will not cause such violation, as required by Treasury Regulation
Section 1.409A-2(b)(7)(ii). No payment shall be delayed under this Section 2.5
if such delay will result in a violation of Code Section 409A.

A-2

--------------------------------------------------------------------------------




2.6    Rights as Stockholder. The holder of the RSUs shall not be, nor have any
of the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the RSUs or any
Shares underlying the RSUs unless and until such Shares shall have been issued
by the Company and are held of record by such holder (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). No adjustment shall be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 14 of the Plan.


2.7    Dividend Equivalents.


(a)    Each RSU granted hereunder is hereby granted in tandem with a
corresponding Dividend Equivalent that shall remain outstanding from the Grant
Date through the earlier to occur of (i) the termination or forfeiture for any
reason of the RSU to which such Dividend Equivalent corresponds or (ii) the
delivery to the Participant of the Shares underlying the RSU to which such
Dividend Equivalent corresponds.


(b)    The Participant shall not be entitled to any payment under a Dividend
Equivalent with respect to any dividend with an applicable record date that
occurs prior to the Grant Date or after the termination of such RSU for any
reason, whether due to payment, forfeiture of the RSU, or otherwise. Dividend
Equivalents and any amounts that may become distributable in respect thereof
shall be treated separately from the RSUs and the rights arising in connection
therewith for purposes of the designation of time and form of payments required
by Code Section 409A.


(c)    Each Dividend Equivalent (i) shall become payable if and when the RSU to
which such Dividend Equivalent relates vests and (ii) shall be paid in cash,
unless otherwise determined by the Committee, at the time of settlement of the
underlying RSU in an amount equal to the total dividends per Share with
applicable record dates occurring over the period during which such Dividend
Equivalent was outstanding, as set forth in Section 2.7(b) above. If the RSU
linked to a Dividend Equivalent fails to vest and is forfeited for any reason,
then (x) the linked Dividend Equivalent shall be forfeited as well; (y) any
amounts otherwise payable in respect of such Dividend Equivalent shall be
forfeited without payment; and (z) the Company shall have no further obligations
in respect of such Dividend Equivalent.


ARTICLE III.
MISCELLANEOUS PROVISIONS


3.1    Tax Withholding. The Company shall have the authority and the right to
deduct or withhold, or to require the Participant to remit to the Company
(including without limitation, as provided in the Grant Notice), an amount
sufficient to satisfy all applicable federal, state, and local taxes (including
without limitation any income and employment tax obligations) required by law to
be withheld (if any) with respect to any taxable event arising in connection
with the RSUs and/or the Dividend Equivalents. The Company shall not be
obligated to deliver any new certificate representing Shares to the Participant
or the Participant’s legal representative or to enter such Shares in book entry
form unless and until the Participant or the Participant’s legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state,
and local taxes applicable to the taxable income of the Participant arising in
connection with the RSUs or payments thereunder.


3.2    Administration. The Committee shall have the power to interpret the Plan
and this Agreement as provided in the Plan. All interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Participant, the Company, and all other interested persons.

A-3

--------------------------------------------------------------------------------




3.3    Grant Not Transferable. Without limiting the generality of any other
provision hereof, the RSUs and the Dividend Equivalents shall be subject to the
restrictions on transferability set forth in Section 19(d) of the Plan.


3.4    Adjustments. The Participant acknowledges that the RSUs and the Dividend
Equivalents are subject to modification and termination in certain events as
provided in this Agreement and Sections 14 and 15 of the Plan.


3.5    Severability. In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement, which shall remain in full force and
effect.


3.6    Tax Consultation. The Participant understands that the Participant may
suffer adverse tax consequences in connection with the RSUs and/or Dividend
Equivalents granted pursuant to this Agreement (and any Shares issuable or
amounts payable with respect thereto). The Participant represents that the
Participant has consulted with any tax consultants the Participant deems
advisable in connection with the RSUs and Dividend Equivalents and the issuance
of Shares with respect thereto and making of payments and that the Participant
is not relying on the Company for any tax advice.


3.7    Participant’s Representations. The Participant shall, if required by the
Company, concurrently with the issuance of any securities hereunder, make such
written representations as are deemed necessary or appropriate by the Company
and/or the Committee.


3.8    Section 409A. This Agreement shall be interpreted in accordance with the
requirements of Code Section 409A. The Committee may, in its discretion, adopt
such amendments to the Plan or this Agreement or adopt other policies and
procedures (including amendments, policies, and procedures with retroactive
effect), or take any other actions, as the Committee determines are necessary or
appropriate to comply with the requirements of Code Section 409A or an available
exemption therefrom; provided, however, that the Committee shall have no
obligation to take any such action(s) or to indemnify any person for failing to
do so.


3.9    Amendment, Suspension, and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended, or terminated at any time or from time to time by the Committee or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension, or termination of this Agreement
shall adversely affect the RSUs or the Dividend Equivalents in any material way
without the prior written consent of the Participant.


3.10    Not a Contract of Service Relationship. Nothing in this Agreement or in
the Plan shall confer upon the Participant any right to continue to serve as an
Employee, Director, Consultant, or other service provider of the Company or any
of its affiliates or shall interfere with or restrict in any way the rights of
the Company and its affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of the Participant at any time for any
reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an affiliate
and the Participant.


3.11    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the RSUs, the Dividend
Equivalents, and this Agreement shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment

A-4

--------------------------------------------------------------------------------




to Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.


3.12    Conformity to Securities Laws. The Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, the Exchange Act, and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, as well as all applicable state securities laws and
regulations. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the RSUs and Dividend Equivalents are granted, only in such a
manner as to conform to such laws, rules, and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules, and regulations.


3.13    Limitation on the Participant’s Rights. Participation in the Plan
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust. The Plan, in and of
itself, has no assets. The Participant shall have only the rights of a general
unsecured creditor of the Company and its affiliates with respect to amounts
credited and benefits payable, if any, with respect to the RSUs, and rights no
greater than the right to receive the Shares as a general unsecured creditor
with respect to RSUs, as and when payable hereunder.


3.14    Successors and Assigns. The Company or any affiliate may assign any of
its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company and its affiliates. Subject to the restrictions on transfer set forth in
Section 3.3 hereof, this Agreement shall be binding upon the Participant and his
or her heirs, executors, administrators, successors and assigns.


3.15    Entire Agreement. The Plan, the Employment Agreement, and this Agreement
(including all Exhibits thereto or hereto, if any) constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and its affiliates and the Participant with
respect to the subject matter hereof.


3.16    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records. Any notice shall be deemed duly
given when sent via email or when sent by reputable overnight courier or by
certified mail (return receipt requested) through the United States Postal
Service.


3.17    Governing Law and Venue. The laws of the State of Maryland shall govern
the interpretation, validity, administration, enforcement, and performance of
the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. The Participant agrees that the exclusive venue
for any disputes arising out of or related to this Agreement shall be the state
or federal courts located in Orlando, Florida.


3.18    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.



A-5

--------------------------------------------------------------------------------




EXHIBIT B
TO RESTRICTED STOCK UNIT GRANT NOTICE
CONSENT OF SPOUSE
 
I, _______________, spouse of _______________, have read and approve the
Restricted Stock Unit Grant Notice (the “Grant Notice”) to which this Consent of
Spouse is attached and the Restricted Stock Unit Award Agreement attached to the
Grant Notice (together with the Grant Notice, the “Agreement”). In consideration
of issuing to my spouse the shares of the Restricted Stock Units and Dividend
Equivalents set forth in the Grant Notice, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions of the Agreement insofar as I may have
any rights in said Agreement and any Restricted Stock Units, Dividend
Equivalents, or any shares of the common stock of Parkway Properties, Inc. or
cash issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Agreement.
 
 
 
 
 
 
 
Dated:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature of Spouse








B-1